NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 27, 2014*
                                 Decided October 27, 2014

                                          Before

                             WILLIAM J. BAUER, Circuit Judge

                             FRANK H. EASTERBROOK, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 13-2067

BILLY D. JACKSON,                               Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 12 C 8478
JESSE WHITE, Secretary of State of the
State of Illinois, et al.,                      Ronald A. Guzmán,
       Defendants-Appellees.                    Judge.

                                        ORDER

       Billy Jackson appeals from the dismissal of his suit under 42 U.S.C. § 1983 against
the Secretary of State of Illinois and three of his employees, alleging that they violated
his due process rights by cancelling his driving instructor’s licenses with inadequate




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 13-2067                                                                            Page 2

process at his administrative proceeding. We conclude that Jackson’s suit is barred by
the two-year statute of limitations for § 1983 actions in Illinois, and affirm.

       As set forth in his complaint, the allegations of which we accept as true for
purposes of our review, see Brumfield v. City of Chicago, 735 F.3d 619, 622 (7th Cir. 2013),
Jackson owned and operated Olympic Advanced Driving School and also taught driver
training for four weeks at Hillcrest High School each summer. In July 2009, Jesse White,
the Secretary of State of Illinois, cancelled Jackson’s driving instructor’s license and
Olympic’s driving-school license, citing provisions of the Illinois Administrative Code
that authorized the Secretary of State to cancel the licenses of any person who was
“currently . . . a teacher of a State-approved high school driver education program.” ILL.
ADMIN. CODE. tit. 92 §§ 1060.20(l), 1060.120(a)(17) (West 2009) (emphasis added). At an
administrative hearing in August, a hearing officer determined that the cancellation of
Jackson’s licenses was proper, and Secretary White issued an order adopting the
hearing officer’s findings and affirming the cancellation of the licenses. Jackson sought
judicial review in state court and succeeded in getting his licenses reinstated on grounds
that he had not “currently” been teaching in a high school program when the
cancellations occurred; his licenses had been cancelled six days after he last taught
driver training at a high school. See Jackson v. White, No. 1-11-3254 (Ill. App. Ct. Sept. 24,
2012).

        One month after the state appellate court ruling, in October 2012, Jackson filed
this § 1983 suit against Secretary White, the hearing officer, and two state employees
who testified at the hearing, alleging that his licenses had been wrongly revoked
without due process. The defendants moved to dismiss the complaint, arguing that the
claim was precluded by the state court’s judgment, that the suit was time-barred by the
two-year statute of limitations for § 1983 claims in Illinois, that each defendant had
absolute immunity, and that White could not be sued for damages in his official
capacity. The district court granted the defendants’ motion to dismiss, agreeing that the
suit against White in his official capacity was barred by sovereign immunity, that the
administrative hearing officer was protected by absolute judicial immunity, and that the
state employees who testified enjoyed absolute immunity as witnesses in an adversarial
proceeding. The court rejected the preclusion argument and did not address whether
the complaint was untimely.

       On appeal, Jackson has abandoned his claim against Secretary White and
challenges only the district court’s rulings as to the hearing officer and witnesses. The
appellees contend that the rulings are correct but maintain that the dismissal may also
No. 13-2067                                                                           Page 3

be upheld on the alternative ground of untimeliness. We agree with the defendants that
Jackson’s complaint is barred by the two-year state of limitations for § 1983 actions in
Illinois. See 735 ILCS 5/13-202; Ray v. Maher, 662 F.3d 770, 772 (7th Cir. 2011). Even
though the district court did not address the issue, we may affirm the judgment on any
ground supported in the record that has not been waived. Ennenga v. Starns, 677 F.3d
766, 777 (7th Cir. 2012). According to the state appellate court’s decision (which Jackson
attached to his complaint), Secretary White adopted the hearing officer’s findings and
affirmed the cancellation of Jackson’s licenses on August 27, 2009. On that date
Jackson’s claim accrued because he knew or should have known that his constitutional
rights had been violated. See Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006). But
Jackson did not file his § 1983 complaint until October 2012, more than three years later.
And although Jackson urges that the statute of limitations for his § 1983 claim was
tolled by his state-court action for judicial review, this is not a justification for tolling
under Illinois law. See Savory, 469 F.3d at 673–74; Thede v. Kapsas, 897 N.E.2d 345, 351
(Ill. App. Ct. 2008).

                                                                                AFFIRMED.